Gary, J., on rehearing. The appellant petitions for a rehearing, making the point that no action lies to recover damages sustained by an injunction, unless they have been awarded by the chancellor on dissolving it; citing Russell v. Rogers, 56 Ill. 176; Brownfield v. Brownfield, 58 Ill. 152, and McWilliams v. Morgan, 70 Ill. 551. There are two good reasons for denying his petition: First, that point was not made in the court below, nor in the original brief here of appellant. The court will not grant a rehearing upon a point made for the first time in < the petition for a rehearing. Gaines v. Williams, 146 Ill. 450; People v. Harrison, 150 Ill. 122; Hewett v. Griswold, 46 Ill. App. 269. Second, though from 1861 to 1874, the law was as the petition states it now to be, yet, before 1861 the law was, and since 1874 the law has been, and now is, the other way. Linington v. Strong, 8 Ill. App. 384. The petition is denied.